Lumpkin, J.
Although it may have been within the scope of the authority of certain general agents of the defendant insurance company to employ for it a subagent and bind the company to pay him for services rendered, the company was not bound for the compensation of a person who was employed by these general agents, in their individual capacity, to work for them; nor was parol evidence admissible to vary the terms of a plain and unambiguous Written contract between these general agents and the plaintiff, under the terms of which he was their employee and not the employee of the company.

Judgment affirmed.

Hal Lawson, for plaintiff.
J. H. Martin and D. B. Nicholson, for defendant.